        Case 2:20-cv-00147 Document 7 Filed on 06/05/20 in TXSD Page 1 of 2



                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

OSCAR GONZALEZ,

                   Plaintiff,

        v.                                                      Case No. 2:20-cv-00147

ECONOMY FINANCE CO., INC.,

                  Defendant.


                PLAINTIFF’S CERTIFICATE OF INTERESTED PARTIES

         OSCAR GONZALEZ (“Plaintiff”), files this Certificate of Interested Persons.

        The following entities and/or persons are financially interested in the outcome of this

case:

   1. Oscar Gonzalez, Plaintiff

   2. Sulaiman Law Group, Ltd., Attorneys for Plaintiff

   3. Economy Finance Co., Inc. , Defendant

Dated: June 5, 2020                                   Respectfully Submitted,

                                                     s/ Nathan C. Volheim
                                                     Nathan C. Volheim, Esq. #6302103
                                                     Federal I.D. No. 3098183
                                                     Sulaiman Law Group, Ltd.
                                                     2500 South Highland Avenue, Suite 200
                                                     Lombard, IL 60148
                                                     (630) 568-3056 (phone)
                                                     (630) 575-8188 (fax)
                                                     nvolheim@sulaimanlaw.com




                                                 1
      Case 2:20-cv-00147 Document 7 Filed on 06/05/20 in TXSD Page 2 of 2



                                CERTIFICATE OF SERVICE


        I, Nathan C. Volheim, certify on June 5, 2020, a copy of the above and forgoing was filed
electronically with the Clerk of the Court using the CM/ECF systems. Notice of this filing has
been forwarded to all parties via, US Mail, postage prepaid:

                                  Economy Finance Co., Inc.
                                    c/o Registered Agent
                                       Clifford M. Bly
                                  302 South David, Suite 10
                                  San Angelo, Texas 76903

                                 Economy Finance Co., Inc.
                             4400 Fredericksburg Road, Suite 102
                                  San Antonio, Texas 78201




                                                        s/ Nathan C. Volheim
                                                         Nathan C. Volheim




                                               2
